Order entered November 15, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01095-CV

                          IN THE INTEREST OF L.S., A CHILD

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-51075-2013

                                            ORDER
       Before the Court is court reporter Kimberly Tinsley’s November 14, 2018 request for

extension of time to file the record. We GRANT the request and ORDER the reporter’s record

be filed no later than December 14, 2018.


                                                     /s/   DAVID EVANS
                                                           JUSTICE